Exhibit 3.9 MUST BE TYPEDFax (303) 894-242 FILING FEE: $25.00 MUST SUBMIT TWO COPIES Mail to: Secretary of State Corporations Section 1560 Broadway. Suite 200 Denver. Colorado 80202 (303) 894-2251 ARTICLES OF AMENDMENT to the ARTICLES OF INCORPORATION ForOffice Use Only 002 FILED VICTORIA BUCKLEY COLORADO SECRETARY OF STATE 19981129313C $25.00 SECRETARY OF STATE 07-15-1998 14:14:01 Pursuant to the provisions of the Colorado Business Corporation Act, the undersigned corporation adopts the following Articles of Amendment to its Articles of Incorporation: FIRST: The name of the corporation is ALCOR SYSTEMS.
